Citation Nr: 1732796	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  09-23 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to extraschedular disability ratings for bilateral hearing loss, currently rated as 50 percent disabling prior to September 9, 2009; 80 percent disabling from September 9, 2009, to February 19, 2013; and 70 percent disabling since February 20, 2013. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to September 9, 2009.

3.  Entitlement to service connection for dementia, to include as secondary to the service-connected bilateral hearing loss.

4.  Entitlement to special monthly compensation based on the need for regular aid and attendance of another person or based on housebound status.

5.  Entitlement to service connection for a psychosis or other mental illness for the purpose of establishing eligibility for medical treatment pursuant to 38 U.S.C.A. § 1702 (West 2014).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esquire


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active military service from August 1959 to August 1961.

This case comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In June 2012, the Board remanded the claims for an increased rating for bilateral hearing loss and TDIU for further development.

In June 2014, the Board granted entitlement to TDIU.  In a July 2014 decision, the RO assigned an effective date of September 9, 2009, for the grant of TDIU.  In June 2015, the Board remanded the claim of entitlement to a TDIU prior to September 9, 2009, for further development.

In June 2014, the Board adjudicated claims for schedular ratings for bilateral hearing loss.  The Board remanded the claim for higher disability ratings for bilateral hearing loss on an extraschedular basis in June 2014 and June 2015.  In September 2014 and December 2015 decisions, the Director of Compensation Service denied entitlement to higher ratings on an extraschedular basis.

In April 2017, an attorney with the Veteran's counsel's law firm requested a 90-day extension to submit additional evidence and indicated that she would assume that the request had been granted unless she received written notification to the contrary.  The Board did not deny the request for a 90-day extension, and that 90-day period has expired.  As such, the Board will proceed with the adjudication of the Veteran's claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

All issues except for entitlement to the increased ratings for bilateral hearing loss on an extraschedular basis and entitlement to TDIU prior to September 9, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of evidence shows that the Veteran's bilateral hearing loss does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

2.  Prior to September 9, 2009, the Veteran was service-connected for the following disabilities: bilateral hearing loss and tinnitus.  

3.  These service-connected disabilities were rated as 60 percent disabling from November 20, 2000, to September 8, 2009, with the bilateral hearing loss and tinnitus being rated one disability for TDIU purposes.

4.  The Veteran filed his claim for TDIU on June 29, 2007.

5.  The weight of evidence shows that the Veteran's service-connected disabilities rendered him unemployable from June 29, 2007, to September 8, 2009.

6.  The weight of evidence shows that from June 29, 2006, to June 28, 2007, the Veteran's service-connected disabilities rendered him unemployable.


CONCLUSIONS OF LAW

1.  Prior to September 9, 2009, the service-connected bilateral hearing loss did not meet the criteria for an extraschedular rating in excess of 50 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2016).

2.  From September 9, 2009, to February 19, 2013, the service-connected bilateral hearing loss did not meet the criteria for an extraschedular rating in excess of 80 percent.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.85, 4.86, 4.87, Diagnostic Code 6100.

3.  Since February 20, 2013, the service-connected bilateral hearing loss did not meet the criteria for an extraschedular rating in excess of 70 percent.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.85, 4.86, 4.87, Diagnostic Code 6100.

4.  The criteria for a total disability rating based on individual unemployability due to service-connected disability effective from June 29, 2006, to September 8, 2009,  have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 ; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19, 4.25, 4.26 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by letters in November 2007, April 2008, August 2009, and February 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO obtained the service treatment records and VA treatment records.  The Veteran submitted some private treatment records and statements from private medical providers.  Similarly, the RO obtained some private records statements from private medical providers pursuant to the June 2012 Board remand. 

The record reflects that in November 1995 the Veteran was granted Social Security disability benefits.  An April 2012 individual unemployability assessment report reveals that the Veteran was granted Social Security disability benefits due to a back disorder.  As he was not granted Social Security disability benefits based on his service-connected bilateral hearing loss, there is no duty to assist the Veteran in obtaining records from the Social Security Administration for a disability claim that was granted back in 1995.
 
The RO afforded him VA examinations in December 2007 and February 2013, to include a VA examination pursuant to the June 2012 Board remand.  The RO also obtained a VA medical opinion in May 2008.

In September 2014 and December 2015 decisions, the Director of Compensation Service denied entitlement to higher ratings on an extraschedular basis.  Pursuant to the June 2015 Board remand, the Director of Compensation Service in the December 2015 decision considered all relevant evidence of record.

In light of the above, the RO complied with the directives of the Board remands.  Stegall v. West, 11 Vet. App. 268 (1998).



Entitlement to extraschedular disability ratings for bilateral hearing loss, currently rated as 50 percent disabling prior to September 9, 2009; 80 percent disabling from September 9, 2009, to February 19, 2013; and 70 percent disabling since February 20, 2013.

Factual background

In an April 2001 rating decision, the RO assigned a 50 percent disability rating for the already-service-connected bilateral hearing loss effective November 20, 2000.  The Veteran filed his claim for an increased rating for bilateral hearing loss on June 29, 2007.  In a July 2013 decision review officer decision, the RO assigned a 70 percent disability rating for bilateral hearing loss effective February 20, 2013.  In the June 2014 Board decision, the Board denied entitlement to a schedular disability rating in excess of 50 percent for service-connected bilateral hearing loss prior to September 9, 2009; granted a schedular disability rating of 80 percent for service-connected bilateral hearing loss from September 9, 2009 to February 19, 2013; and denied entitlement to a schedular disability rating in excess of 70 percent for service-connected bilateral hearing loss since February 20, 2013.  The Board remanded the claim for higher disability ratings for bilateral hearing loss on an extraschedular basis in June 2014 and June 2015.  In September 2014 and December 2015 decisions, the Director of Compensation Service denied entitlement to higher ratings on an extraschedular basis.  

Governing law and regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2016).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  See 38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).

Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).

The United States Court of Appeals for Veterans Claims (Court) has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

Additionally, the Board cannot assign an extraschedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claims to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008);  Barringer v. Peake, 22 Vet. App. 242 (2008).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the claims.

Analysis

In September 2014 and December 2015 decisions, the Director of Compensation Service denied entitlement to higher ratings on an extraschedular basis.  The Director determined that the record presents no evidence of an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  As this issue has been considered by the Director in the first instance in September 2014 and December 2015, the Board now has jurisdiction to consider the issue.

The evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The schedular rating criteria for rating hearing loss provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  Here, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  The Veteran's hearing loss disability has manifested in difficulty hearing voices especially when he is not in face-to-face contact.  While he is not a candidate for surgery or hearing aids, his hearing loss has been measured based on his uncorrected impairment.  All of these manifestations cause difficulties functioning in his past work environment and current social environment.  

The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high-pitched sounds.  The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns that is applicable here, and as measured by both audiometric testing and speech recognition testing.  See Doucette, 28 Vet. App. 366 (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").  

With respect to functional impairment due to any difficulty hearing resulting from ringing in the ears, this symptom is not contemplated in the rating schedule to be a symptom associated with hearing loss, but is specifically indicated by the rating schedule to be a separately ratable disability.  This symptom is recognized in the rating schedule as symptoms of tinnitus (DC 6260) or Meniere's syndrome (DC 6205), which are separately compensable disabilities distinct from hearing impairment (DC 6100) (and not to be combined with hearing impairment in the case of Meniere's syndrome), and would be rated in accordance to the schedular criteria under the applicable Diagnostic Code, provided it is present in the Veteran and determined to be service connected.  In this case, the Veteran is receiving a separate 10 percent disability rating for his service-connected tinnitus.

The inherent purpose of the schedular rating criteria is to determine, as far as practicable, the severity of functional impact resulting from a service-connected disability, including any resultant occupational and social impairment, and therefore contemplates the Veteran's difficulties functioning in a social environment due to hearing loss.  Accordingly, the Board finds that the Veteran's reported hearing-related difficulties are factors contemplated in the regulations and schedular rating criteria.  See also Doucette, 28 Vet. App. 366 (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria"). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 

Comparing the Veteran's disability level and symptomatology of the bilateral hearing loss to the rating schedule, the degree of disabilities throughout the entire period under consideration are contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  

As for related factors as marked interference with employment or frequent periods of hospitalization, the Veteran has not been hospitalized for his hearing loss.  Moreover, the interference with employment is contemplated in the assignments of TDIU since September 9, 2009, and as explained below, prior to September 9, 2009.

The weight of evidence shows that the Veteran's bilateral hearing loss does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

For the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against findings that an extraschedular disability rating in excess of 50 percent prior to September 9, 2009, for bilateral hearing loss, is warranted; that currently rated as 50 percent disabling prior to September 9, 2009; that an extraschedular disability rating in excess of 80 percent from September 9, 2009, to February 19, 2013, for bilateral hearing loss is warranted; and that an extraschedular disability rating in excess of 70 percent disabling since February 20, 2013, for bilateral hearing loss is warranted.  Therefore, the preponderance of the evidence is against the claim, and it is denied.

Entitlement to TDIU prior to September 9, 2009.

Governing Law and Regulation

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation without regard to advancing age as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For the above purpose, disabilities affecting a single system, e.g., nervous, will be considered a single disability.  38 C.F.R. § 4.16(a).

Substantially gainful employment suggests a living wage. The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore v. Derwinski, 1 Vet. App. 356, 358-59 (1991). 

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The simple fact that a claimant is currently unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (A high rating is recognition that the impairment makes it difficult to obtain or keep employment.).

Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist on facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a). 

Age cannot be considered as a factor in evaluating a service-connected disability.  Unemployability associated with advancing age or intercurrent disability cannot be used as a basis for a total disability rating.  38 C.F.R. § 4.19.

Analysis

In June 2014, the Board granted entitlement to TDIU.  In a July 2014 decision, the RO assigned an effective date of September 9, 2009, for the grant of TDIU.  Prior to September 9, 2009, the Veteran was service-connected for the following disabilities: bilateral hearing loss and tinnitus.  These service-connected disabilities were rated as 60 percent disabling from November 20, 2000, to September 8, 2009, with the bilateral hearing loss and tinnitus being rated one disability for TDIU purposes.  This makes him eligible for consideration under 38 C.F.R. § 4.16(a).

The Veteran filed his claim for TDIU on June 29, 2007.  On his June 2007 Application for Increased Compensation Based on Unemployability, the Veteran alleged that his service-connected disabilities render him unemployable.  He reported a 10th grade education and indicated that he last worked full time in 1991 as a machinist.  He stated that he took early retirement from his job when the corporation closed the plant in town and he had not tried to obtain full-time employment since.  He denied receiving any additional education or training before or after he became too disabled to work.  He reported that he tried to work, but was unable to hear phones ringing or understand what people were saying.  The Veteran further indicated that he used to be a dance instructor prior to service but could no longer hear the beat of the music.  

The Board notes that a VA audiologist provided an opinion in May 2008 regarding the affect the Veteran's hearing loss has on his ability to find and sustain employment.  The VA examiner explained that the Veteran's current degree of hearing loss would be expected to pose hearing difficulties in group conversations, in conditions with significant amounts of background noise, or when the speaker is not in close proximity or facing the Veteran.  The examiner stated that the Veteran would require communication with his supervisor or fellow employees be conducted in quiet, face-to-face listening situations.  Further, the examiner added that to assure effective communication with a female supervisor or coworker it might be necessary to provide written communication or instructions.  The examiner opined that with reasonable accommodations, the hearing loss should not prevent the Veteran from returning to work and performing the same job or a similar job.  The examiner further opined that the Veteran's present hearing disability would not prevent him from maintaining and sustaining employment within his trade.

In February 2013, another VA audiologist noted that during his February 2013 VA examination, the Veteran was able to answer questions and engage in conversational speech both with and without face-to-face communication.  The examiner further stated that his responses to speech recognition testing were s inconsistent, and the examiner indicated the speech recognition responses could not be reliably assessed.  The examiner stated that the Veteran would likely have difficulty understanding quiet and normal spoken voices in both quiet environments and environments with background noise.  However, she opined that he would be able to understand speech clearly when presented at a loud level, within close proximity to the speaker, and when facing the speaker.  She concluded that the Veteran's hearing loss alone would not prevent him from obtaining employment.  

However, in support of his claim, the Veteran has submitted a number of private medical opinions addressing occupational impairment.  

In July 2008, Dr. D.F. wrote that the Veteran's hearing loss responds very poorly to amplification with hearing aids and that the Veteran is not a candidate for surgical intervention; as such his hearing disability makes it almost impossible for the Veteran to work in a normal environment.  Dr. D.F. noted that in particular the Veteran struggles with female voices.  In February 2009, Dr. C.R. noted that even if the Veteran used hearing aids, he would still have considerable difficulty communicating in less-than-ideal situations.  In September 2009, Dr. P.L. explained that the Veteran is not a candidate for surgery and that the Veteran cannot use hearing aids because the Veteran reported that the hearing aids distort sound.  He noted that it is difficult for the Veteran to communicate without looking at the other party so that he can read their lips.  In a September 2013 letter, Dr. P.L. opined that even with amplification, it would be difficult for the Veteran to have a job that required any type of communication.  

In April 2012, the Veteran underwent a vocational assessment by C.B.  C.B. described the Veteran as "very compromised vocationally", noting that the Veteran is of an advanced age, has only a tenth grade education, worked for the same firm for approximately thirty years doing low-skilled labor, had heavily depended on the support of a union and accommodations from his employer, and was hampered by his severe hearing loss and tinnitus from communicating effectively and confidently with others.  He concluded that the Veteran's hearing loss disability is "not conducive to sustained employment."  C.B. opined that the accommodations required by an employer to ensure that the Veteran was able to hear and understand instructions or feedback would as a practical matter so greatly interfere with productivity that the Veteran would be considered a liability by the employer.

Based on a review of all the evidence, the Board finds that while it might theoretically be possible for the Veteran to work in an environment where all communication with his supervisor or fellow employees could be conducted in quiet, face-to-face listening situations, as a practical matter, these types of accommodations are unlikely to be feasible for the types of low-skilled jobs that the Veteran is qualified to perform and his profound hearing loss would be a safety hazard in any settings involving both heavy background noise and machinery.  The weight of evidence shows that the Veteran's service-connected disabilities rendered him unemployable from June 29, 2007, to September 8, 2009.

The next matter is whether there was an increase in disability in the one-year period prior to the date of claim, June 29, 2007.  In the April 2012 vocational assessment report, C.B. noted that the speech recognition scores from a March 2005 VA examination were below 70 percent and thus were considered at vocationally incapacitating levels.  The March 2005 VA examination report reflects that the speech recognition scores were 50 percent and 54 percent in the right and left ears, respectively.  C.B. opined that the Veteran has been unemployable since at least March 2005.  The weight of evidence shows that from June 29, 2006, to June 28, 2007, the Veteran's service-connected disabilities rendered him unemployable.

Accordingly, entitlement to a total rating based on individual unemployability from June 29, 2006, to September 8, 2009, is in order.


ORDER

Entitlement to extraschedular disability ratings for bilateral hearing loss, currently rated as 50 percent disabling prior to September 9, 2009; 80 percent disabling from September 9, 2009, to February 19, 2013; and 70 percent disabling since February 20, 2013, is denied.

Entitlement to a total rating based on individual unemployability from June 29, 2006, to September 8, 2009, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In a September 2015 statement, a VA nurse practitioner opined that the Veteran's hearing loss aggravates his dementia.  A VA medical opinion is necessary.

The VA medical opinion may contain evidence potentially relevant to the service-connection-for-treatment-purposes claim.  Therefore, adjudication of that claim is deferred.

The issue of entitlement to service connection for dementia is inextricably intertwined with the issue of entitlement to special monthly compensation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all treatment for his dementia and obtain all identified records.  Regardless of the Veteran's response, obtain all records from the Muskegon VA community-based outpatient clinic from December 2015 to the present.

2.  After the development in 1 is completed, the AOJ should obtain a VA medical opinion to determine the current severity and nature of the Veteran's dementia.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the medical provider.  The medical opinion report must include a notation that this record review took place.  If the medical provider determines that the Veteran should be scheduled for an examination, the Veteran should be scheduled for an examination.

The medical provider is asked to provide the following information:

The medical provider should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) the dementia was (1) caused by or (2) aggravated by the bilateral hearing loss.

If the medical provider finds that dementia was aggravated by the service-connected bilateral hearing loss, then the examiner should quantify the degree of aggravation.

Clear rationales for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the medical provider should so state and explain why an opinion cannot be provided without resorting to speculation.

3.  After completion of the above, the AOJ should undertake any additional necessary development and readjudicate the issues on appeal with consideration of secondary service connection.  If any benefit sought is not granted, the Veteran and his counsel should be furnished a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


